HARALSON, J.
The indictment alleged the stealing of sixty dollars. The word “dollars” imparts to the common understanding, the meaning of a thing of value. But the indictment, to be as specific as possible under the circumstances, and in order to designate the kind of dollars stolen, an allegation necessary to be made, contained the further allegation, that the money stolen was “in the United States currency.” “The word ‘currency’ when applied to the medium of trade, means equally coin, bank notes, or notes issued by the government.”—Crocker v. The State, 47 Ala. 53 ; Noble v. The State, 59 Ala. 81. When the charge is made, therefore, that the defendant stole sixty dollars “in the United States currency,” it means, by common understanding, that that amount of money in coin, bank notes, or notes issued by the government of United States, was stolen by, him. Without more, however, as we have held, this would not be a sufficient description of the property stolen. If the number and denomination of the coins or bills stolen, or some of them, were known to the grand jury, the indictment should contain such description of them ; or if unknown to them — if in fact they were unknown — the averment that the same were to the grand jury unknown, *83which, averment would dispense with a necessity of a statement of their number and denomination.—Burney v. The State, 87 Ala. 80 : Grant v. The State, 55 Ala. 201; Reese v. The State, 90 Ala. 624; Code of 1886, § 4377.
The allegations in the present indictment, rendered it free from the objections interposed to it by the demurrer.
■There was no error in allowing the proof by the State, that shortly after the larceny from the store occurred, defendant was seen with money in considerable quantities in denominations like that shown .to have been stolen from the store. He was shown to have had no means of his own, so far as known ; and on the night the money was stolen, about 12 o’clock, he was seen lounging about the store from which it was taken. The evidence was pertinent and tended to prove the issue. Its weight was for the jury.—Alsabrooks v. The State, 52 Ala. 24.
Nor did the court err in refusing the three charges requested by defendant. The only one that needs observation is the first. Of it, it may be said, that the money the defendant handled after the alleged larceny, might not have been the identical money he is alleged to have stolen, — as the proof tends to show it was, — and still the jury might reasonably have believed from the evidence, that he was guilty of the larceny charged. The money may have been changed off in part, at least, for other money.
Affirmed.